      Case 1:19-cr-00808-VEC Document 113 Filed 10/23/20 Page 1 of 2
                                                USDC SDNY
                                                DOCUMENT
                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                    DOC #:
SOUTHERN DISTRICT OF NEW YORK                   DATE FILED: 10/23/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :    19-CR-808 (VEC)
                                                                :
                -against-                                       :           ORDER
                                                                :
                                                                :
 ISSIAGA SYLLA                                                  :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on October 22, 2020 Defendant Issiaga Sylla moved for an Order modifying

the terms of Defendant’s pretrial release to permit him to travel to Guinea for six weeks (Dkt.

109);

        IT IS HEREBY ORDERED that:

          1. Defendant shall be permitted to travel to Guinea for no more than six weeks

               (without prejudice to requesting a slight enlargement of that period should it have a

               significant impact on the cost of his air travel).

          2. Before leaving, Defendant must surrender his wife and step-child’s travel

               documents to Pretrial Services and provide a detailed itinerary of his trip. The

               itinerary should include flight information as well as lodging information.

          3. Defendant must contact his pretrial services officer at the mid-point of his stay in

               Guinea, at a date and time to be set by Pretrial Services.

          4. Upon return to the United States, Defendant must contact Pretrial Services to re-

               surrender his passport, at which point Pretrial Services must return his wife and

               step-child’s travel documents.
       Case 1:19-cr-00808-VEC Document 113 Filed 10/23/20 Page 2 of 2




SO ORDERED.
                                             _________________________________
Date: October 23, 2020                             VALERIE CAPRONI
      New York, NY                               United States District Judge




                                    2 of 2
